                Case 3:19-cv-06188-RSM Document 16 Filed 10/29/20 Page 1 of 3




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT SEATTLE
6
     RONALD D. FAGUNDES
7
                        Plaintiff,                       Case No. 3:19-cv-06188RSM
8         vs.
9
                                                         ORDER FOR EAJA ATTORNEY FEES,
10   COMMISSIONER OF SOCIAL SECURITY,                    COSTS AND EXPENSES

11                   Defendant.
     ______________________________________
12
            Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA), 28
13
     U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ordered that EAJA attorney’s fees of
14

15   $5,087.32 shall be awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S. 2521 (2010). This

16   award is based on 2.21 hours of attorney work in 2019 at a rate of $205.25 per hour, and the

17   2020 rate of $206.77 for 22.41 hours of work, in this case in Federal District Court. No expenses
18   or costs are awarded.
19
            Any check for EAJA fees shall be mailed to Plaintiff’s attorney, DEBRA J. VENHAUS,
20
     at the following address: P.O. Box 12488, Mill Creek, WA 98082.
21
            DATED this 29th day of October, 2020.
22

23

24

25



      ORDER FOR EAJA FEES, COSTS AND EXPENSES
      [No.: 3:19-cv-06188] - 1
          Case 3:19-cv-06188-RSM Document 16 Filed 10/29/20 Page 2 of 3




1

2                                    A
                                     RICARDO S. MARTINEZ
3                                    CHIEF UNITED STATES DISTRICT JUDGE
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     ORDER FOR EAJA FEES, COSTS AND EXPENSES
     [No.: 3:19-cv-06188] - 2
              Case 3:19-cv-06188-RSM Document 16 Filed 10/29/20 Page 3 of 3




1    Presented by:

2    s/Debra J. Venhaus
     Debra J. Venhaus, WSBA 33458
3    Attorney for Plaintiff
     P.O. Box 12488, Mill Creek, WA 98082
4    Tel: 425-332-3150
5
     Approved for Entry:
6    s/Debra J. Venhaus (signed per authorization)
     L. Jamala Edwards
7    Special Asst. U.S. Attorney
     Attorney for Defendant
8

9

10
                                    CERTIFICATE OF SERVICE
11
            I HEREBY CERTIFY that on October 27, 2020, I electronically filed the foregoing
12
     document with the Clerk of the Court using CM/ECF, which will send a notice of electronic
13
     filing to the following:
14
                 L. Jamala Edwards
15
                 Special Asst. U.S. Attorney
16               Social Security Administration
                 701 Fifth Avenue, Suite 2900 M/S 221A
17               Seattle, WA 98104

18                                                     s/Debra J. Venhaus
                                                       Debra J. Venhaus, FBN 0997714
19                                                     Attorney for Plaintiff
                                                       P.O. Box 12488
20
                                                       Mill Creek, WA 98082
21                                                     Tel: 425-332-3150; Fax: 425-332-3195
                                                       DJVLaw1@aol.com
22

23

24

25



      ORDER FOR EAJA FEES, COSTS AND EXPENSES
      [No.: 3:19-cv-06188] - 3
